NATIONAL Established 1947 SECURITIES Member FINRA/SIPC May 28, Jeffrey T. Jensen President & Chief Executive Officer Geo Point Technologies, Inc. 1306 East Edinger Avenue, Unit C Santa Ana, CA92705 Dear Jeff: National Securities Corp. (“National”) is pleased to act as exclusive financial advisor to Geo Point Technologies, Inc. (the “Company”) with respect to (i) advising the Company regarding its strategy and financial alternatives, (ii) providing investment banking services to the Company, which may include representing the Companyon a “best efforts” basis to obtain financing in the form of equity, debt, convertible securities or any other securities (a “Capital Raising Transaction”) (iii) advising the Company in the review of a potential acquisition of various targeted companies (the “Targeted Companies”) (in one or a series of transactions), by purchase, merger, consolidation and other business combination involving all, or a substantial amount of, the business, securities, or assets of the Targeted Companies (an “Acquisition Transaction”) (iv) assisting the Company in identifying acquirers (the “Acquirer”) and evaluating, prioritizing and negotiating proposals to sell the Company, in whole or parts by sale, merger, consolidation and other business combinations involving all or substantial amount of the business, securities, or assets of the Company (a “Sale Transaction”). It is understood that during the term of this engagement, the Company or National may add additional companies to the list of Targeted Companies or Acquirers.The company is free, at its sole discretion, to accept or reject the terms of any proposed capital raising, acquisition or sale transaction, and may modify, postpone or abandon the transaction(s) at its sole discretion for any reason or no reason at all. 1.Services.In connection with this engagement, National will perform the following services: a.Capital Raising Services.National will assist the Company in a Capital Raising Transaction(s).National will introduce the Company to potential investors who may have an interest in financing the Company and will advise the Company with respect to the proposed structure and terms and conditions of the Capital Raising Transaction.National will help the Company prepare for investor meetings, management presentations, responses to requests for data, negotiating and closing the Capital Raising Transaction.This includes reviewing proposals from potential financing sources, analyzing the terms of such proposals and participating in presentations to the Company’s Board of Directors regarding any proposals, as well as reviewing the transaction documentation and other customary closing activities. Geo Point Technologies, Inc. May 28, Page 2 b.Advisory Services.National will advise the Company with respect to its strategy and financial options, Acquisition Transaction(s) or Sale Transaction(s).We will participate in presentations to the Company’s Board of Directors relating to our advisory work, assess the proposed structures for a transaction and offer the Company guidance in negotiating the terms of the transaction and will assist the Company in the closing of the transaction, including formulating and presenting responses and counteroffers, conducting due diligence, and documenting the transaction. 2.Information Provided to National.In connection with our engagement, the Company has agreed to furnish to National, on a timely basis, all relevant information needed by National to perform our obligations under the terms of this agreement.During our engagement, it may be necessary for us: to interview the management of, the auditors for, and the consultants and advisors to, the Company and/or the Targeted Companies or Acquirers; to rely (without independent verification) upon data furnished to us by you and by them; and to review any financial and other reports relating to the business and financial condition of the Company and/or Targeted Companies or Acquirers as we may determine to be relevant under the circumstances.In this connection, the Company will make available to us such information as we may request, including information with respect to the assets, liabilities, earnings, earning power, financial condition, historical performance, future prospects and financial projections and the assumptions used in the development of such projections of the Company.We agree that all non-public information obtained by us in connection with our engagement will be held by us in strict confidence and will be used by us solely for the purpose of performing our obligations relating to our engagement. We do not assume any responsibility for, or with respect to, the accuracy, completeness or fairness of the information and data supplied to us by the Company and/or Targeted Companies or Acquirers or their representatives.In addition, the Company acknowledges that we will assume, without independent verification, that all information supplied to us with respect to the Company and/or Targeted Companies or Acquirers will be true, correct and complete in all material respects and will not contain any untrue statements of material fact or omit to state a material fact necessary to make the information supplied to us not misleading.If at any time during the course of our engagement the Company becomes aware of any material change in any of the information previously furnished to us, it will promptly advise us of the change.Notwithstanding the foregoing, in its dealings and communications with third parties on behalf of the Company, and subject to its right to rely on the veracity and completeness of all information provided to it by or on behalf of the Company, National shall not make any untrue statements of material fact or fail to state a material fact necessary to make the statements and information contained therein, in light of the circumstances under which they are made, not false or misleading Geo Point Technologies, Inc. May 28, Page
